Citation Nr: 0843219	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a skin disorder, 
claimed as rashes and hives, including as secondary to 
herbicide exposure in Vietnam.

3.  Entitlement to an increased rating for a schizophrenic 
reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William T. Snyder

INTRODUCTION

The veteran had active service from July 1968 to September 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania.

The September 2004 rating decision denied service connection 
for chronic obstructive pulmonary disease, which the veteran 
also appealed, and it was included on the statement of the 
case.  His June 2005 Substantive Appeal (VA Form 9), however, 
indicates that he only appealed the issues commented on, and 
he did not include the chronic obstructive pulmonary disease 
claim among the issues he addressed.  While this issue was 
referenced in the November 2008 brief of the veteran's 
representative, there is no suggestion that the veteran 
sought to supplement his Substantive Appeal within the 
requisite time frame to include that issue on appeal.  Thus, 
the Board deems the appeal of that issue as withdrawn, and it 
will not be addressed in the decision below.  See 38 C.F.R. 
§ 20.204 (2008).  The veteran may, of course, apply to reopen 
this claim anytime.

An unappealed September 1982 rating decision denied service 
connection for a skin disorder, claimed as lumps, secondary 
to herbicides exposure, and that decision is final.  The 
Board, however, views this claim as rather different from the 
current skin claim, which specifies skin rashes and hives.  
This matter is thus appropriately addressed on a de novo 
basis.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The Board deems statements made by the veteran in his VA Form 
9 as an application to reopen his claim for service 
connection for PTSD, and he submitted medical evidence to 
support his application.  Thus, this claim is referred to the 
RO for appropriate action.  See 38 C.F.R. § 20.200 (2008); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).
  
For the reasons discussed below, the claims for service 
connection for a skin disorder and for an increased 
evaluation for a schizophrenic reaction are addressed in the 
REMAND section of this decision and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
current low back disorder is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim for service connection for a back disorder in a May 
2004 letter.  As his claim is being denied, and no disability 
rating or effective date for a rating are assigned, any 
deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's reported treatment records have been 
obtained.  

The Board notes the veteran was not afforded an examination 
in conjunction with his low back claim but finds no 
prejudice.  VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has 
a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  (emphasis 
added)  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The threshold for the duty to get an 
examination is rather low.   McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The low threshold notwithstanding, however, it was not 
triggered, as the Board finds elements 2 and 3 are not shown 
by the evidence.  The only evidence of record that links the 
veteran's current low back disorder with his active service 
is his assertions to that effect.  While he is competent to 
describe his symptoms and note injuries he may have sustained 
and where they occurred, see 38 C.F.R. § 3.159(a)(2), he is 
not competent to opine on a medical linkage, as there is no 
evidence he has medical training.  Further, the Board finds 
there is sufficient information in the claims file to decide 
the claim.

In sum, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, as he was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Thus, the Board may address 
the merits of the appeal without prejudice to the veteran.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Low Back Claim

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

A February 2004 private MRI examination report notes the 
examination showed disc space narrowing and bulging discs 
throughout the lumbar spine.  Thomas F. Freenock, Jr., M.D., 
assessed the MRI as also having shown degenerative disc 
disease at L4-L5.  The veteran asserts that, primarily during 
his service in Vietnam, his duties entailed lifting heavy 
generators, including loading them onto trucks and, he 
believes, that was the beginning of his low back problems.  
There simply is no evidence of record to support his 
assertions.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
low back symptoms or a low back disorder.  The May 1970 
Report Of Medical Examination For Separation notes the spine 
and other musculoskeletal system are assessed as normal.  The 
veteran was deemed physically fit for separation.  He applied 
for VA benefits in late 1970.  The December 1970 VA 
examination report notes the veteran denied any serious 
musculoskeletal injuries, and the examiner noted there was no 
dysfunction.  There is no evidence of any complaints or 
treatment for low back arthritis within one year of the 
veteran's separation from active service.  A March 1981 Agent 
Orange Protocol noted the spine as normal.

Private chiropractic records note the veteran pulled his low 
back in late May 2003.  A February 2004 report of Timothy S. 
Brooks, D.O., noted the veteran had a low back flare-up in 
October 2003 secondary to a sneeze, he twisted his back in 
January 2004, and he provided a long post-service history of 
heavy work.  Dr. Brooks also noted the MRI showed evidence of 
an old compression fracture, though the veteran denied any 
knowledge of a prior compression fracture.  None of these 
medical reports note any opinion or comment to the effect the 
veteran's low back disorder is causally linked to his active 
service.  Significantly, there is no notation of any report 
by the veteran of having sustained any injury in service.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  Even if the 
veteran's assertions could be read as claiming continuity of 
symptomatology since service, such history is substantially 
rebutted by the noted denials of injury and dysfunction from 
the December 1970 VA examination.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Thus, the Board finds that the preponderance of the evidence 
is against the claim on both a presumptive and direct service 
connection basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The 
benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.




REMAND

In this case, the veteran's service medical records indicate 
treatment for a sebaceous cyst and acne on the back, as well 
as acne vulgaris of the face and posterior thorax.  The post-
service medical evidence of record, including an August 2000 
VA examination report, indicates current skin problems 
including eczema.  No etiology opinion has been provided to 
date despite the in-service treatment, however, and a current 
examination with a report including such an opinion is 
therefore "necessary" under 38 U.S.C.A. § 5103A(d) prior to 
adjudication of the claim for service connection for a skin 
disorder.  

As to the claim for an increased evaluation for a 
schizophrenic reaction, the Board notes that the veteran's 
most recent examination was conducted in April 2004, well 
over four years ago.  At that time, the veteran was found not 
to have any symptomatology related to a service-connected 
condition.  In his June 2005 Substantive Appeal, however, he 
alleged "severe depression."  This suggests a worsening 
since the last examination, warranting a re-examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).

Moreover, additional notification is needed in this case.  
The veteran has not been furnished a notification letter 
conforming to the requirements of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  He has also not 
demonstrated actual knowledge of the applicable rating 
criteria, and the evidence needed to meet that criteria, 
through his statements to date.  While he was informed of the 
applicable diagnostic criteria in his May 2005 Statement of 
the Case, his appeal has not since been readjudicated; this 
constitutes a procedural error requiring correction upon 
remand.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007); 38 C.F.R. § 19.9.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an increased rating for a 
schizophrenic reaction.  This letter 
should be set in terms complying with the 
Court's decision in Vazquez-Florez and 
must include the full provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9203.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA dermatology examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed skin 
disorder.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
skin disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service and the symptoms 
shown therein.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected schizophrenic reaction.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  A 
multi-axial diagnosis and Global 
Assessment of Functioning (GAF) score 
should be assigned, and the examiner 
should describe all symptoms attributable 
to the service-connected disorder.  The 
examiner should also describe the extent 
to which this disorder limits 
occupational and social functioning.  If 
any symptoms shown upon examination are 
found to instead be attributable to a 
nonservice-connected disorder, the 
examiner should so state and provide 
separate GAF scores for each disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of either claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


